DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-8, 10-11 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-8, 10-16 and 19 of US. Patent No. 11,146,782. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of US. Patent No. 11,146,782 as shown in the following tables and the discussion thereafter. 

Current Application
US. Patent No. 11,146,782
1. A display, comprising: 
a display modulator configured to 
receive light representing a locally-dimmed approximation of an image that is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, and 
modulate the light to reproduce the image; and 
a mid-point redirector configured to 
direct the light emitted onto the display modulator in an overlapping pattern of illuminated areas, and 
selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area; 
wherein the display modulator is energized according to the image data, a light field simulation of the overlapping pattern of illuminated areas on the display modulator, and the light that is selectively re-directed.
1. (Currently Amended) A display, comprising: 
a processor configured to 
determine an amount of light spreading that occurs in an image chain, the amount of light spreading depending on optical characteristics of the image chain, and 
determine a locally-dimmed approximation of an image based on image data representing an image to be displayed and the amount of light spreading that occurs in the image chain;
a light source configured to emit light representing the locally-dimmed approximation of the image;
a display modulator configured to receive the light representing the locally-dimmed approximation of the image and modulate the light to reproduce the image; and
a mid-point redirector configured to
direct the light emitted from the light source onto the display modulator in an overlapping pattern of illuminated areas, and 
selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area; wherein the display modulator is energized according to the image data, a light field simulation of the overlapping pattern of illuminated areas on the display modulator, and the light that is selectively re-directed,
wherein the locally-dimmed approximation of the image is an image that is different from the image to be displayed and accounts for the amount of light spreading that occurs in the image chain.


Claim 2 of the present application corresponds to claim 2 of US. Patent No. 11,146,782.
Claims 4-7 of the present application corresponds to claims 4-7 of US. Patent No. 11,146,782.
Current Application
US. Patent No. 11,146,782
8. A display, comprising: 
a spreader configured to spread light into spread illumination patterns of the light; 
a display modulator configured to 
receive the light, the light representing a locally-dimmed approximation of an image through the spread illumination patterns of the light, the locally- dimmed approximation of the image is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, and 
modulate the light to reproduce the image.

8. (Currently Amended) A display, comprising:
an array of light sources configured to
adjust energy levels of the array of light sources based on control signals, and 
emit light representing a locally-dimmed approximation of an image to be displayed;
a spreader configured to spread the light from the array of light sources and provide spread illumination patterns of the light;
a processor configured to
determine an amount of light spreading that occurs in an image chain, the amount of light spreading depending on optical characteristics of the image chain including optical characteristics of the spreader, 
determine the locally-dimmed approximation of the image to be displayed based on image data representing the image to be displayed and the amount of light spreading that is determined, calculate the energy levels of the array of light sources based on the locally-dimmed approximation of the image and the spread illumination patterns, and 
generate the control signals for adjusting the energy levels of the array of light sources for producing the locally-dimmed approximation of the image through the spread illumination patterns; and 
a display modulator configured to 
receive the light representing the locally-dimmed approximation of the image through the spread illumination patterns, and
modulate the light to reproduce the image,
wherein the locally-dimmed approximation of the image to be displayed is an image that is different from the image to be displayed and accounts for the amount of light spreading that occurs in the image chain.


Claims 10-11 of the present application corresponds to claims 10-11 of US. Patent No. 11,146,782.
Claims 13-15 of the present application corresponds to claims 12-14 of US. Patent No. 11,146,782.
Current Application
US. Patent No. 11,146,782
16. A method comprising:
spreading light into spread illumination patterns;
receiving, by a display modulator included in a display, the light, the light representing a locally-dimmed approximation of an image through the spread illumination patterns, the locally-dimmed approximation of the image is an image that is different from the image and accounts for an amount of light spreading that occurs in an image chain of the display; and
modulating, by the display modulator, the light to reproduce the image.
17. The method according to claim 16, further comprising:
determining the amount of light spreading that occurs in the image chain of the display, the amount of light spreading depending on optical characteristics of the image chain;
determining the locally-dimmed approximation of the image based on image data representing the image and the amount of light spreading that is determined;
adjusting energy levels of one or more light sources included in the display based on the locally-dimmed approximation of the image and the spread illumination patterns associated with the one or more light sources; and
causing the one or more light sources to emit light representing the locally- dimmed approximation of the image.
18. The method according to claim 17, wherein the adjusting energy levels of the one or more light sources further includes locally dimming a portion of the one or more light sources based on the locally-dimmed approximation of the image and the spread illumination patterns associated with the one or more light sources.
15. (Currently Amended) A method of content display, comprising:
determine an amount of light spreading that occurs in an image chain of a display, the amount of light spreading depending on optical characteristics of the image chain;
determining a locally-dimmed approximation of an image based on image data representing the image and the amount of light spreading that is determined;
adjusting energy levels of an array of light sources included in the display based on the locally-dimmed approximation of the image and spread illumination patterns associated with the array of light sources;
causing the array of light sources to emit light representing the locally-dimmed approximation of the image;
spreading light emitted from the array of light sources for providing the spread illumination patterns;
receiving, by a display modulator included in the display, the light representing the locally- dimmed approximation of the image through the spread illumination patterns; and
modulating, by the display modulator, the light to reproduce the image,
wherein the locally-dimmed approximation of the image is an image that is different from the image and accounts for the amount of light spreading that occurs in the image chain.


Claim 19 of the present application corresponds to claim 16 of US. Patent No. 11,146,782.
Claim 20 of the present application corresponds to claim 19 of US. Patent No. 11,146,782.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead et al. (US. Pub. No. 2007/0268211, hereinafter “Whitehead”) in view of Seetzen et al. (US. Pub. No. 2012/0140446, hereinafter “Seetzen”), further in view of Deacon et al. (US. Patent No. 5,491,762, hereinafter “Deacon”).
As to claim 1, Whitehead discloses a display [abstract, “a display”], comprising: 
a display modulator [figures 1 and 10, display modulator “20”] configured to 
modulate the light to reproduce the image [paragraph 98, controller “39” may control the elements of array “50” to provide a low-resolution version of an image to be displayed on spatial light modulator “20”, controller “39” may control the elements of spatial light modulator “20” to supply features having a high spatial resolution and to otherwise correct the image provided by array “50”]; and 
a mid-point redirector [figure 1, “16”] configured to 
direct the light emitted onto the display modulator in an overlapping pattern of illuminated areas [figure 7, overlapping pattern on the display modulator “20”, paragraph 94], and 
wherein the display modulator is energized according to the image data, a light field simulation of the overlapping pattern of illuminated areas on the display modulator, and the light that is re-directed [figure 7, overlapping pattern, the light intensity for pixels is based on the overlapping light field simulation profile, paragraph 12,  the brightness of the lighting device is determined by the set of image data, paragraph 42, light is modulated according to data defined by an image, paragraphs 94-95]. 
Whitehead does not expressly disclose to receive light representing a locally-dimmed approximation of an image that is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, and 
selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area; 
energize the display modulator according to selectively re-direct light.
However, Whitehead discloses the light source is configured to independently emit light of an image to be displayed [paragraph 12, controlling an array of individually-controllable light-emitting elements to have brightnesses determined by a first set of image data].
In the same endeavored field, Seetzen teaches a display comprising a light source [figure 2, “48”] configured to receive light representing a locally-dimmed approximation of an image that is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain [figure 2, paragraph 24, an image contains a dark area on a bright background, the more that light from each light source can spread to illuminate neighboring dark areas of the SLM, the less that such dark areas will appear pure black in the resulting image, paragraph 32, paragraph 45, each light source is spatially contained so as to be able to have localized control (i.e., local dimming) over the illumination of the spatial light modulator “46”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to emit light representing a locally-dimmed approximation of an image to be displayed; a display modulator configured to receive light representing a locally-dimmed approximation of an image that is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, as taught by Seetzen, in order to be capable of evenly illuminating LCD panel or smoothly varying the brightness of illumination  from place to place across LCD panel in response to image data (Seetzen, paragraph 20).
Whitehead, as modified by Seetzen does not disclose the mid-point modulator further configured to selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area; energize the display modulator according to selectively re-direct light.
Deacon teaches a mid-point modulator [figure 40, “1352” and “1354”] configured to selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area [figure 40, the light “1342” is selectively re-direct light axially aligned toward a display pixel “1366” by switching elements “1364”, column 65, lls. 13-16]; to energize the display pixel according to selectively re-direct light [figure 40, the display pixel “1366” is selectively energized according to the selectively re-direct light of light “1342”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to using a mid-point modulator comprising an array of optical switches, configured to selectively re-direct the light axially aligned toward a first area of the display modulator, the re-direction changing an alignment of the light from the first area of the display modulator to a second area of the display modulator different from the first area; to energize the display modulator according to selectively re-direct light, as taught by Deacon, since it is a use of known technique to improve similar device in the same way in order to selectively direct at least part of at least one of the lights to illuminate a first area to a second area and control routing of optical energy (Deacon, abstract).
As to claim 2, Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, wherein the light that is selectively re-directed comprises light re-directed from one or more first areas of the display modulator corresponding to one or more relatively dark portions of the image to be displayed to one or more second areas of the display modulator corresponding to one or more relatively bright portions of the image to be displayed [Whitehead, figure 7, regions in between peaks have less intensity as “dark” areas of the display modulator “20” to relatively bright portions of the image, paragraph 74, the appearance of dark spots on bright backgrounds is acceptably degraded].
As to claim 4, Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, wherein changes in the mid-point redirector further include corresponding changes in the light field simulation [Whitehead, figure 7, the light intensity for pixels is based on the overlapping light field simulation profile according to the changes of the mid-point modulator “16”].
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Deacon, as applied to claim 1 above, further in view of Takizawa et al. (US. Pub. No. 2002/0030792, hereinafter “Takizawa”).
As to claim 3, Whitehead, as modified by Seetzen and Deacon, discloses the display according to claim 1, further comprising: 
one or more light sources that emit a corresponding one or more light beams [figure 1, light source “12”]. 
Whitehead, as modified by Seetzen and Deacon, does not disclose a splitter that splits the corresponding one or more light beams into a fully array of light beams, 
wherein the light is the full array of light beams.
Takizawa teaches a display device comprising a splitter that splits one or more light beams into a fully array of light beams [figure 4, splitter “363”, figure 2, splitter splits light beams into a fully array of light beams],
wherein the light is the full array of light beams [figure 2, light is full array of light beams after splitter].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a splitter that splits one or more light beams into a fully array of light beams, wherein the light is the full array of light beam, as taught by Takizawa, since it is a use of known technique to improve similar device in the same way.
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Deacon, as applied to claim 1 above, further in view of Yamagishi et al. (US. Pub. No. 2010/0171935, hereinafter “Yamagishi”).
As to claim 5, Whitehead, as modified by Seetzen and Deacon, discloses the display according to any of claim 1, further comprising: 
a spreading function to diffuse the overlapping pattern of illuminations [Whitehead, figure 7, paragraph 76, “spreads into adjacent pixels”].
Whitehead, as modified by Seetzen and Deacon, does not explicitly disclose the display comprising a spreader between a source of the light and the mid-point redirector, the spreader configured to diffuse the overlapping pattern of illuminated areas.
Yamagishi teaches a display comprising a spreader [figure 1, 2R, 2G, 2B] between a light source and an optical modulator [figure 1, between a light source 1R, 1G, 1B and a modulator 3], the spreader configured to diffuse a pattern of illuminated areas [figure 1, paragraph 76].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader between a light source and an optical modulator to diffuse a pattern of illuminated areas, as taught by Yamagishi, since it is a use of know technique to improve similar display devices in the same way as to guide light to the optical modulator.
As to claim 7, Whitehead, as modified by Seetzen, Deacon and Yamagishi, discloses the display according to claim 5, wherein the spreader comprises holographic material that diffuses the light at a pre-determined angle [Whitehead, figures 6A and 6B, lens element “40” may comprise a lens such as a holographic lens] or with a predetermined point spread function. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Deacon, further in view of Yamagishi, as applied to claim 5 above, further in view of Nguyen et al. (US. Pub. No. 2005/0017948, hereinafter “Nguyen”).
As to claim 6, Whitehead, as modified by Seetzen, Deacon and Yamagishi, discloses the display according to claim 5.
Whitehead, as modified by Seetzen, Deacon and Yamagishi, does not disclose wherein the spreader comprises reflective optical walls that direct a spread of the light in a manner that fills a predetermined illumination pattern on the display modulator.
Nguyen teaches a display wherein a spreader comprises reflective optical walls [figure 12, beam spreader “1204” comprises reflective optical wall] that direct the spread of the light in a manner that fills a predetermined illumination pattern on a display modulator [figure 12, light is spread in a predetermined illumination pattern on the display].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader to diffuse light of illuminations wherein the spreader comprises reflective optical walls that direct the spread of the light in a manner that fills a predetermined illumination pattern on the display modulator, as taught by Nguyen, in order to provide an improved lighting system for use in a display device (Nguyen, paragraph 24).
Claims 8, 13, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Yamagishi.
As to claims 8 and 16, Whitehead discloses a display [abstract, “a display”], associated with its method of content display, comprising: 
a spreading function configured to spread light into spread illumination patterns of the light [figure 7, “spread function”, paragraph 76, “spreads into adjacent pixels”]; 
a display modulator configured to 
modulate the light to reproduce the image [paragraphs 72-73, the controller causes the resulting image to provide an approximation of the desired image, divide the desired luminance values by the intensity of light incident from the low-resolution light modulator, wherein the intensity of light can be computed to generate the distribution signals on the higher resolution spatial light modulator].
Whitehead does not explicitly disclose a spreader configured to spread light from the light sources; and 
to receive the light, the light representing a locally-dimmed approximation of an image through the spread illumination patterns of the light, the locally- dimmed approximation of the image is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, and 
In the same endeavored field, Seetzen teaches a display comprising a light source [figure 2, “48”] configured to receive light representing a locally-dimmed approximation of an image through spread illumination patterns of the light, the locally-dimmed approximation of the image is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain [figure 2, paragraph 24, an image contains a dark area on a bright background, the more that light from each light source can spread to illuminate neighboring dark areas of the SLM, the less that such dark areas will appear pure black in the resulting image, paragraph 32, paragraph 45, each light source is spatially contained so as to be able to have localized control (i.e., local dimming) over the illumination of the spatial light modulator “46”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to receive light representing a locally-dimmed approximation of an image through spread illumination patterns of the light, the locally-dimmed approximation of the image is different from an image to be displayed and accounts for an amount of light spreading that occurs in an image chain, as taught by Seetzen, in order to be capable of evenly illuminating LCD panel or smoothly varying the brightness of illumination  from place to place across LCD panel in response to image data (Seetzen, paragraph 20).
Whitehead, as modified by Seetzen does not disclose a spreader configured to spread light from the light sources.
Yamagishi teaches a display comprising a spreader [figure 1, 2R, 2G, 2B] between a light source and an optical modulator [figure 1, between a light source 1R, 1G, 1B and a modulator 3], the spreader configured to diffuse a pattern of illuminated areas [figure 1, paragraph 76].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to use a spreader between a light source and an optical modulator to diffuse a pattern of illuminated areas, as taught by Yamagishi, since it is a use of know technique to improve similar display devices in the same way as to guide light to the optical modulator.
As to claim 13, Whitehead, as modified by Seetzen and Yamagishi, discloses the display according to claim 8, wherein the spread illumination patterns overlap on the display modulator [Whitehead, figure 7, paragraph 76, “spreads into adjacent pixels”].
As to claim 19, Whitehead, as modified by Seetzen and Yamagishi, discloses the method according to claim 16, further comprising:
performing a light field simulation of the spread illumination patterns [Whitehead, figure 7, overlapping pattern, the light intensity for pixels is based on the overlapping light field simulation profile].
Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitehead in view of Seetzen, further in view of Yamagishi, further in view of Deacon.
As to claim 20, Whitehead, as modified by Seetzen and Yamagishi, discloses the method according to claim 16, further comprising:
re-directing, by a mid-point redirector [Whitehead, figure 1, “16”], the light from transmitting toward a first area of the display modulator to transmitting toward a second area of the display modulator different from the first area [figure 1, the light emitted from a part of the light source 12 will be transmitted to a first area of the display modulator 20 without the mid-point modulator 16 as indicated by the arrowed straight line from 12 to 16; by adding the mid-point 16, the light is re-directed to a second area of 20; and the light axial is also re-directed as indicated by the straight arrowed light passing from surface 18 through 20 to surface 22].
Whitehead does not disclose selectively re-directing.
Deacon teaches a mid-point modulator [figure 40, “1352” and “1354”] configured to selectively re-direct light axially aligned toward a first area of a display pixel [figure 40, the light “1342” is selectively re-direct light axially aligned toward a display pixel “1366” by switching elements “1364”, column 65, lls. 13-16]; to energize the display pixel according to selectively re-direct light [figure 40, the display pixel “1366” is selectively energized according to the selectively re-direct light of light “1342”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device of Whitehead to using a mid-point modulator comprising an array of optical switches, configured to selectively re-direct light axially aligned toward a first area of the display modulator; to energize the display modulator according to selectively re-direct light, as taught by Deacon, since it is a use of known technique to improve similar device in the same way in order to selectively direct at least part of at least one of the lights to illuminate a first area to a second area and control routing of optical energy (Deacon, abstract).

Allowable Subject Matter
Claims 9-12, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 9-12, 14-15 and 17-18, such as “one or more light sources that emit a corresponding one or more light beams; a splitter that splits the corresponding one or more light beams into a fully array of light beams, wherein the light is the full array of light beams; and a processor configured to determine the amount of light spreading that occurs in the image chain, the amount of light spreading depending on optical characteristics of the image chain including optical characteristics of the spreader, determine the locally-dimmed approximation of the image to be displayed based on image data representing the image to be displayed and the amount of light spreading that is determined, calculate energy levels of the one or more light sources based on the locally-dimmed approximation of the image and the spread illumination patterns, and generate control signals for adjusting the energy levels of the array of light sources for producing the locally-dimmed approximation of the image through the spread illumination patterns, wherein the control signals for adjusting the energy levels of the one or more light sources for producing the locally-dimmed approximation of the image include control signals for locally dimming a portion of the one or more light sources”, recited by claim 9; and “determining the amount of light spreading that occurs in the image chain of the display, the amount of light spreading depending on optical characteristics of the image chain; determining the locally-dimmed approximation of the image based on image data representing the image and the amount of light spreading that is determined; adjusting energy levels of one or more light sources included in the display based on the locally-dimmed approximation of the image and the spread illumination patterns associated with the one or more light sources; and causing the one or more light sources to emit light representing the locally- dimmed approximation of the image”, recited by claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622